DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wisherd (US 2014/0325865).
Wisherd shows a control method of a dryer, the control method comprising: sensing information on states of objects to be dried [0022]; determining an operational condition of the dryer based on the sensed state information [0022]; and controlling movements of the objects to be dried by a conveyor according to the determined operational condition ([0022], conveying drum terminates based on the determined .

Allowable Subject Matter
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 3 and 5 include allowable subject matter because prior art could not be found to disclose the controlling movements of the objects to be dried includes adjusting intervals between the plurality of objects to be dried accommodated in the dryer with all of the limitations of independent claim 1.  Examiner notes emphasis on the term “adjusting” in claim 3 and “controlling” in claim 5 in reference to the interval determination.  Primary reference Wisherd changes the intervals between the articles of clothing, but not in a controlled, iterative manner as required by claims 3 and 5.  The closest prior art found for this feature is Kim (US 2010/0180645) which teaches controlling movements of the objects to be dried by a conveyor but not according to a determined operational condition.  Ample prior art can 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762